          Case 1:19-cv-07521-ER Document 18 Filed 09/23/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JOE HAND PROMOTIONS, INC.,

                          Plaintiff,

                   – against –

OMARA M. HUERTAS REYES Individually                                   ORDER
and as officer, director, shareholder, and/or                    19 Civ. 7521 (ER)
principal of 40-60 BROADWAY
RESTAURANT, INC. d/b/a/ AQUA MARINA,
and 40-60 BROADWAY RESTAURANT, INC.,
d/b/a/ AQUA MARINA,

                          Defendants.


RAMOS, D.J.:
       On August 12, 2019, Joe Hand Promotions, Inc. brought suit against Omara M. Huertas

Reyes and 40-60 Broadway Restaurant, Inc. (collectively, “Defendants”) for unauthorized use

and exhibition of a broadcast, and copyright infringement. Doc. 1. On September 3, 2019,

Defendants answered. Doc. 11. On March 11, 2020, the Court held an initial pretrial conference

at which a case management plan was entered and a case management conference was scheduled

for September 2, 2020 at 10 a.m. �e parties were also referred to Magistrate Judge Kevin

Nathaniel Fox for settlement. Doc. 16. �ere is no indication in the record that a settlement
conference was ever held. On July 7, 2020, Plaintiﬀ submitted a notice of facts deemed admitted

because Defendants had failed to respond to its requests for admission for 112 days. Doc. 17.

On August 17, 2020, the Court rescheduled the September 2 case management conference for

September 23, 2020 at 10 a.m. Counsel for Defendants failed to appear for the conference on

September 23, or otherwise contact the Court.

       �e parties are therefore ORDERED to appear before the Court telephonically on

October 14, 2020 at 10 a.m. so that the Defendants may show cause why the Court should not
          Case 1:19-cv-07521-ER Document 18 Filed 09/23/20 Page 2 of 2




enter default judgment against them. �e conference call access information is: (877) 411-9748,

Access Code 3029857#.



It is SO ORDERED.


Dated:   September 23, 2020
         New York, New York

                                                         EDGARDO RAMOS, U.S.D.J.




                                              2
